DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 05/15/2019.

This is a Non-Final Office Action on the Merits, in response to Applicant’s Amendment filed/received 10/08/2021.  All pending claims have been considered below.

Status of Claims
Claims 1-20 are pending.
Claims 1, 12, and 18 are amended.
Claim 17 is previously presented.
Claims 2-11, 13-16, 19, and 20 are presented as originally.

Response to Arguments
Regarding Applicant’s argument starting on page 10 regarding claims 1-20: Applicant argues that claim 1 does not recite an abstract idea because it recites an improvement to a computer system technology. These arguments, with respect to the rejection made under 35 USC § 101 have been fully considered, but have not been found persuasive. The alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to a computer system technology itself (See MPEP § 2106.04(d)(1) and 2106.05(a) for examples and description of what is considered an improvement to a computer-functionality or an improvement to a technology). The computer components of claim 1 are generic and broadly recited, and the alleged improvements are not to the generic computer components themselves, but to the process being performed by the computer 
Applicant further argues that claim 1 does not recite an abstract idea because its processes cannot be practically performed in the human mind. These arguments, with respect to the rejection made under 35 USC § 101 have been fully considered, but have not been found persuasive. Examiner maintains that the processes performed in claim 1 can be practically performed by the human mind using pen and paper. MPEP § 2106.04(a)(2)(III)(A) cites the following, which Examiner argues is analogous to the mental processes being performed by claim 1: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);. MPEP § 2106.04(a)(2)(III)(A) further lists examples of mental processes deemed too impractical to be performed in the human mind, which Examiner argues are not analogous to the mental processes of claim 1. Applicant cites a court’s determination that an invention related to Veracode et al. v. Appthority cannot be practically performed in the mind and is directed to improving the functioning of a computer itself. Applicant argues that this ruling is precedential with regard to claim 1, but provides no evidence or argument as to why Examiner should consider the Veracode et al. v. Appthority invention analogous to Applicant’s.
Regarding Applicant’s argument starting on page 13 regarding claims 1-20: Applicant further argues that claim 1 as a whole integrates the recited judicial exception into a practical application. These arguments have been fully considered, but have not been found persuasive. The improvement in the functioning of a computer required in order for it to be considered integrated into a practical application must be specific, and an alleged improvement to a data analysis process applied to a generic computer Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);). As stated above, Examiner respectfully argues that claim 1 is not analogous to the MPEP descriptions and examples of improvements to computer-functionality or improvements to a technology, and that claim 1 does not recite any additional elements that integrate the judicial exception into a practical application.
Regarding Applicant’s argument starting on page 14 regarding claims 1-20: Applicant further argues that the combination of features of claim 1 as a whole amount to “significantly more” than the abstract idea, and that the claims include improvements to another technology or technical field. These arguments have been fully considered, but have not been found persuasive. Firstly, Applicant argues that the claims include improvements to another technology or technical field. The improvement to another technology or technical field cannot be merely the use of a tool to perform an existing process.  (See the following analogous example that the courts have indicated may not be sufficient to show an improvement in computer-functionality provided in MPEP § 2106.05(a)(I): Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;).
Regarding Applicant’s argument starting on page 15 regarding claims 1-20: Applicant argues that claim 1 does not recite an abstract idea because it recites an improvement to a computer system technology. These arguments, with respect to the rejection made under 35 USC § 101 have been fully considered, but have not been found persuasive. Applicant argues that the claims recite “a particular solution to a problem or a particular way to achieve a desired outcome”. The “particular solution to a problem or a particular way to achieve a desired outcome” must be related to improvements to a 
Regarding Applicant’s argument starting on page 16 regarding claims 1-20: Applicant further argues that the claims include improvements to another technology or technical field. These arguments have been fully considered, but have not been found persuasive. The claimed solution is not rooted in computer technology to overcome a problem specifically arising in the realm of computer networks, it is rooted in field of hotel demand forecasting and related data analysis and is performed in a generic computer environment. The alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to a computer system technology itself (See MPEP § 2106.04(d)(1) and 2106.05(a) for examples and description of what is considered an improvement to a computer-functionality or an improvement to a technology). The computer components of claim 1 are generic and broadly recited, and the alleged improvements are not to the generic computer components themselves, but to the process being performed by the computer components. Examiner respectfully argues that claim 1 is not analogous to the MPEP descriptions and examples of improvements to computer-functionality or improvements to a technology, and that claim 1 is directed to an abstract idea.
Regarding Applicant’s argument starting on page 17 regarding claims 1-20: Applicant further argues that the claimed solution is necessarily rooted in computer technology to overcome a problem arising in the realm of computerized prediction of a resource. These arguments have been fully considered, but have not been found persuasive. The alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to a computer system technology itself (See MPEP § 2106.04(d)(1) and 2106.05(a) for examples and description of what is considered an improvement to a computer-functionality or an improvement to a technology). The computer components of claim 1 are generic and broadly recited, and the alleged improvements are not 
Regarding Applicant’s argument starting on page 16 regarding claims 1-20: Applicant further argues that the claims add a specific limitation beyond what is well-understood, routine, and conventional. These arguments have been fully considered, but have not been found persuasive. Even if, arguendo, claim 1 was not merely an abstract idea “applied” to a generic computer environment, the processes of claim 1 are still merely conventional techniques for gathering, analyzing and displaying data. Even if, arguendo, the concepts and limitations recited in the claims were indeed novel, they would still be rejected under 35 USC § 101 for being merely an abstract idea “applied” to a generic computer environment. As stated in Ultramercial, Inc. v. Hulu, LLC, “a new abstract idea is still an abstract idea” (MPEP § 2106.04(I)) (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016)). The user terminal device of a company, network, internal database, external database and user terminal device of the hotel are merely generic computer components used to “apply” the abstract idea.  There are no limitations in the claims, or argument form Applicant, that indicates that these additional elements are more than generic computer components therefore recite significantly more than the judicial exception. This means that they do not integrate the abstract idea into a practical application, and that individually, in combination, or when viewed as a whole the claims do not add significantly more to the abstract idea. Therefore claims 1-20, when analyzed individually and in combination, remain patent ineligible and rejected under USC § 101 for merely reciting an abstract idea with no additional elements used to integrate the abstract idea into a practical application.

Regarding Applicant’s argument starting on page 22 regarding claim 1: Applicant argues that claim 1 is not taught by the cited prior art under USC § 103. Specifically, Applicant argues: 1. The prior art of record does not disclose "receiving a first set of data by a user terminal device of a company over a network, comprising financial data of the company from an internal database of the company." 2. The prior art of record does not disclose "computing a probabilistic hotel demand forecast for a hotel ... based on a statistical analysis of prior hotel stays at the hotel ... with an adjustment based on at least the financial data of the first set of data, wherein the adjustment is computed by the computer based on a prior effect of at least the financial data on a number of prior hotel stays." 3. The prior art of record does not disclose "conserving the network and the user terminal resources by displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location conserving the network and the user terminal resources by displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location." These arguments have been fully considered, but are moot in light of the USC § 103 rejection below. 
With regard to Applicant’s argument 1 starting on page 22, it has been fully considered, but is moot. Examiner respectfully maintains that Adkins in view of Cotton teaches the overall function and structure of the claim language of claim 1, however Examiner agrees with Applicant that the overall function and structure is not applied to data and structure of a company and its employees. Vavul, however, cures the deficiencies of Adkins and Cotton in teaching the use of the data and structure of a company and its employees in a travel booking analysis. 

With regard to the second part of Applicant’s argument 2 starting on page 28, this second part of argument 2 has been fully considered, but has not been found persuasive. Applicant argues that an adjustment based on at least its own financial data is not disclosed by Adkins or Cotton, but does not provide any evidence to support that argument. Examiner respectfully maintains their argument that “[P]erformed repeatedly to maintain optimal pricing… in response to a changing competitor environment” (Adkins [0023]) is equivalent to “adjustment based on at least the financial data”. 
Regarding Applicant’s argument 3 starting on page 29, it has been fully considered, but has not been found persuasive. The claim language as written conserving resources of the network and the user terminal device of the company is merely an intended result of reducing a number of iterations and time to find agreement between the user terminal device of the company and a user terminal device of the hotel which is merely an intended result of displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location. The only functional claim language of these limitations is displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location, which Examiner maintains is disclosed in (Cotton [0295]) as cited in the rejection below, and Applicant offers no evidence for an argument that Cotton does not disclose these limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 (line 16) recites the term the user terminal device, which lacks antecedent basis. For examination purposes and for the sake of clarity, the user terminal device will be interpreted as a user terminal device of the company. Claims 19-20 are rejected for the same reasons by virtue of their dependency upon claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter, and is directed to an abstract idea without significantly more.
Regarding Claims 1, 12, and 18, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claims 1, 12, 18, and their respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a process, Claim 12 a manufacture, and Claim 18 a machine.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
	Regarding Claims 1 (shown here), 12, and 18, the claims as a whole, recite what can be best described as “mental processes”.  More specifically, using Claim 1 as an example, the claims recite
receiving a first set of data […], comprising financial data of the company […] and at least one of holiday data, industrial event data, or weather data […]
computing a probabilistic hotel demand forecast for a hotel in a location based on a statistical analysis of prior hotel stays at the hotel in the location by the company with an adjustment based on at least the financial data of the first set of data, wherein the adjustment is computed […] based on a prior effect of at least the financial data on a number of prior hotel stays by the company
[...] reducing a number of iterations and time to find agreement between [...] displaying […], the probabilistic hotel demand forecast for the hotel in the location

	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
Claim 1
[a] computer implemented method
by a user terminal device of a company over a network… from an internal database… from an external database
by the user terminal device
conserving resources of the network and the user terminal device of the company by … the user terminal device of the company and a user terminal device of the hotel by ... on the user terminal device
Claim 12
[a] computer program product for forecasting a hotel demand, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a user terminal device of a company to cause the user terminal device of the company to
by the user terminal device of the company over a network
by the user terminal device of the company
conserving resources of the network and the user terminal device of the company by … the user terminal device of the company and a user terminal device of the hotel ... on the user terminal device
Claim 18
[a] computing device comprising
a processor
a network interface coupled to the processor to enable communication over a network
a user interface coupled to the processor
a storage device coupled to the processor
a code stored in the storage device, wherein an execution of the code by the processor configures the computing device to perform acts comprising
over the network… from an internal database of the company … from an external database
conserving resources of the network and the computing device by… the user terminal device and a user terminal device of the hotel ... on the user interface
As shown, these additional elements are generic computer components described in high generality (e.g., computer, user terminal device, internal database, external database, computer program product, computer readable storage medium, program instructions, computing device, processor, network interface, network, user interface, store device, code, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  “Conserving resources” is generally linking the judicial exception to a particular technological environment, generally linking the “displaying data” to 
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claims 1, 12, and 18 recite abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claims 1, 12, and 18 recite the general principles of using data to calculate a hotel demand forecast, and displaying the data.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea, as well as a “field of use”. See MPEP 2106.05(f) and (h). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  Claims 1, 12, and 18 are rejected under 35 U.S.C. 101 as it is not directed to patent eligible subject matter.

	Regarding Claims 2-11, 13-17, 19, and 20, the claims and their respective limitations recite additional abstract ideas, or merely further narrow the abstract idea of Claims 1, 12, and 18.
Step 1:
Claims 2-11 are directed to a process.
Claims 13-17 are directed to a manufacture.
Claims 19 and 20 are directed to a machine.
Step 2A Prong 1: Claims 2-10, 13-16, 19 and 20 further narrow the abstract ideas of Claims 1, 12, and 18, and would therefore fall into the same groupings of “mental processes”, abstract idea, identified in Claims 1, 12, and 18 above.
Claim 2 recites limitations further defining additional steps to update the adjustment.
Claim 3 and 19 recite limitations further defining additional steps to calculate a threshold.
Claim 4 recites limitations further defining additional steps to compare the threshold.
Claim 5 recites limitations further defining additional steps for hybrid pricing.
Claim 6 recites limitations further defining additional steps for fixed pricing.
Claim 7 and 20 recite limitations further defining additional steps for calculating a confidence level.
Claim 8 recites limitations further defining additional steps to compare the threshold confidence level.
Claim 9 recites limitations further defining additional steps for pricing strategy.
Claim 10 recites limitations further defining additional steps for pricing strategy.
Claim 11 recites limitations further defining additional steps for pricing strategy recommendation.  This is abstract idea in pricing recommendation to interested hotel vendors, under “certain methods of organizing human activity”, as “business relations”, or “marketing or sales activities or behaviors”.
Claim 13 recites limitations further defining additional steps to calculate a threshold.
Claim 14 recites limitations further defining additional steps for hybrid pricing.
Claim 15 recites limitations further defining additional steps to calculate and compare a threshold confidence level.
Claim 16 
Claim 17 recites limitations further defining additional steps for pricing strategy recommendation.  This is abstract idea in pricing recommendation to interested hotel vendors, under “certain methods of organizing human activity”, as “business relations”, or “marketing or sales activities or behaviors”.
Step 2A Prong 2 and Step 2B:
Claims 2-10, 13-16, 19 and 20 recite no further additional elements beyond further narrowing the abstract ideas of Claims 1, 12, and 18.  Therefore, the analyses (“apply it”, “field of use”) would be substantially the same as independent Claims 1, 12, and 18.
Claims 11 and 17 recite the basics of recommending hotel pricing strategies to interested hotel vendors.  On top of further narrowing the abstract idea of Claims 1 and 12, Claims 11 and 17 recite no further additional elements that integrate the abstract idea into a practical application, nor does it amount to “significantly more” than the abstract idea.  The claims recite the equivalent of “apply it” with the abstract idea.
Accordingly, Claims 2-10, 13-16, 19 and 20 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins (US Pat. App. Pub. No. US 20140222518 A1) in view of Cotton (US Pat. App. Pub. No. US 20190066133 A1) and in further view of Vavul (U.S. Pub. No. 2005/0033616).
	Regarding Claim 1, “[a] computer implemented method, comprising”,
	Adkins teaches “receiving a first set of data by a user terminal device of a company over a network, comprising financial data ... from an internal database ... and at least one of holiday data, industrial event data, or weather data from an external database” (“…method comprises the step of receiving electronic data having marketing information… competitive pricing information includes, for example, the customers won and lost by competitors for certain prices of the competitor properties…” (Adkins [0019])).
	Adkins does not teach, but Cotton teaches “receiving a first set of data by a user terminal device ... over a network, comprising financial data ... from an internal database ... and at least one of holiday data, industrial event data, or weather data from an external database” (“…system and data science as a service (DSaaS) using a real time data prediction contest. The method may be executed on a specially programmed computer system comprising one or more computer processors, electronic storage devices, and networks. The method may comprise the steps of: presenting a consumer interface via a network, wherein the consumer interface allows a data consumer to (a) identify a subject data source having data fields that can be predicted, (b) specify at least one data field to be predicted, and (c) specify timing constraints and cost constraints on the prediction of the data fields; presenting a participant interface via the network…” (Cotton [0009]), “[d]ata and information maintained by the servers and personal computers shown by FIG. 1 may be stored and cataloged in one or more databases, which may comprise or interface with a searchable database and/or a cloud database…” (Cotton [0291]), “[a]s shown in FIG. 1, the DSaaS system may be embodied primarily in a server owned and/or operated by the company or organization providing the service (the “DSaaS provider”). The server may be operated by a data science contest manager at the DSaaS provider using a personal computing device such as a laptop computer…  The server may also be accessed by one or more data analysts 123 using their personal computing devices such as laptop computer. The data analyst may access the DSaaS system and associated data and results to evaluate the accuracy and utility of various predictive models or results provided by participants in a data science contest, for example.” (Cotton [0044]), “[a]lso shown in FIG. 1 are two third party servers 182 and 186. The third party servers 182, 186 represent external data sources that participants can draw upon and incorporate as input to their models…” (Cotton [0049]), and “…the participant may create a REST API that automatically queries weather station data maintained by a third party server…” (Cotton [0049])).  “Data and information… stored in one or more databases” in combination with “DSaaS system… owned and/or operated by the company or organization providing the service” is equivalent to “internal database”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Cotton with that of Adkins.  “Use of known technique to improve similar devices same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Adkins teaches setting the optimal hotel property price (Adkins [Abstract]).  Cotton teaches providing data science as a service using real time data prediction contest (Cotton [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Cotton’s data science onto Adkins.  Cotton specifically mentions applicability in hotel pricing, “capture the price optimization category, such as predicting movie sales according to discounts offered, hotel room bookings according to price, or even the number of candy bars sold by a vending machine conditional on a hypothetical choice of price” (Cotton [0046]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations.
	Adkins further teaches “computing a probabilistic hotel demand forecast for a hotel in a location based on a statistical analysis of prior hotel stays at the hotel in the location ... with an adjustment based on at least the financial data of the first set of data, wherein the adjustment is computed by the user terminal device based on a prior effect of at least the financial data on a number of prior hotel stays ...” (“[o]ne or more price sensitivity coefficients are calculated by the implementing computer. The price sensitivity coefficients are calculated based on the market data. The coefficients are calculated using known statistical techniques particularly applied to the objective of determining hotel property pricing” (Adkins [0020]), “…price sensitivity coefficients are also used to calculate a price elasticity value representing the responsiveness of demand for the hotel property to a change in the price of that property” (Adkins [0021]), “…purpose of the regression is to calculate the coefficients… based on historical demand samples…” (Adkins [0062]), “[d]emand history is made up of… the actual number of bookings for the Lead Hotel (rooms arriving)… the actual number of bookings for the rest of the competitors, and…  the public rates for the Lead Hotel and each of its competitors… at a particular point in time (number of days left prior to arrival)… for an arrival date… for a specific length-from a particular customer segment (combination of booking source and market segment)” (Adkins [0080-0088]), and “…method may be performed repeatedly to maintain optimal pricing for the hotel property in response to a changing competitor environment. The frequency at which the method is repeated may be selected by an operator…” (Adkins [0023])).  “[P]erformed repeatedly to maintain optimal pricing… in response to a changing competitor environment” is equivalent to “adjustment based on at least the financial data”.
	Cotton further teaches “computing a probabilistic hotel demand forecast for a hotel in a location based on a statistical analysis of prior hotel stays at the hotel in the location ... with an adjustment based on at least the financial data of the first set of data, wherein the adjustment is computed by the user terminal device based on a prior effect of at least the financial data on a number of prior hotel stays” (“[a]s shown in FIG. 1, the DSaaS system may be embodied primarily in a server owned and/or operated by the company or organization providing the service (the “DSaaS provider”). The server may be operated by a data science contest manager at the DSaaS provider using a personal computing device such as a laptop computer…  The server may also be accessed by one or more data analysts 123 using their personal computing devices such as laptop computer. The data analyst may access the DSaaS system and associated data and results to evaluate the accuracy and utility of various predictive models or results provided by participants in a data science contest, for example.” (Cotton [0044])).
	Adkins further teaches “conserving resources of the network and the user terminal device by displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location ...” (“…system may include the processor further programmed to transmit a hotel property price to one or more booking providers…” (Adkins [0024]) and “…method may further comprise the step of notifying (e.g., text message, e-mail, etc.) an operator when a new price is set. For example, the operator may be notified when the determined set price is different than the previous set price. In notified when the determined set price varies from the previous set price by more than a threshold value…” (Adkins [0023])).
	Cotton further teaches “conserving resources of the network and the user terminal device ... by reducing a number of iterations and time to find agreement between the user terminal device ... and a user terminal device of the hotel by displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location” (“The DSaaS system can improve quality and reduce costs for the system operator and its data consumers' business processes... The DSaaS system can efficiently identify the most relevant machine learning, statistical algorithms, and relevant data for a given task, avoid time consuming in-house iteration, and reduce time to market.” (Cotton [0041])); (“…mobile device and personal computing device may be equipped with an integral or connectable liquid crystal display (LCD), electroluminescent display, a light emitting diode (LED), organic light emitting diode (OLED) or another display screen, panel or device for viewing and manipulating files, data and other resources, for instance using a graphical user interface (GUI) or a command line interface (CLI)…” (Cotton [0295])).
	Adkins and Cotton do not, however Vavul does, teach “... by the company ...” (“Internal Databases 110 are databases that are particular to a client. These databases are not publicly available and are usually maintained by the client for a particular end user. These may contain information related to the customers of the client (customer profiles) or may contain information that is specific to a geographic location (like rental car operators operating in a particular city). The access to these databases is restricted to limited users.” (Vavul [0042]; (Fig. 1))); (“End users 104 may be Affiliates 121, Sub-agents 123, Group managers 125, Auction community 127, Individual browsers 129, or company employees 131. These end users access the websites hosted by clients 104 for personal or commercial travel planning.” (Vavul [0045])); (“The disclosed method may use information available in Internal Databases 110 to perform custom searches. Internal Databases 110 contain knowledge that may be specific to an end user or may be specific to a parameter like geographically local knowledge (e.g., a description of small hotels present in a city). These Internal Databases 110 may be maintained by the client or the Application Service Provider (ASP). Such databases make searches more efficient and effective (with respect to time and cost) by providing additional rules for narrowing various search results. For instance, when the General Manager of company ABC requests a travel solution, the rules for the search may be defined by information related to his corporate position, his likes and dislikes for hotels, cars, flights, and additional benefits he might be eligible for due to a tie-up with a hotel, etc. All these parameters would usually be provided in a client's internal database.” (Vavul [0085])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Vavul with that of Adkins in view of Cotton. Adkins in view of Cotton teaches analyzing data corresponding to all customers staying at a hotel or set of hotels. Vavul teaches analyzing data corresponding to specific users belonging to a company stored on a company’s internal database. The sole difference between Adkins in view of Cotton and the claim language is that Adkins in view of Cotton does not disclose the analyzed data being data corresponding to specific users of a company. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claim language and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of data corresponding to specific users belonging to a company stored on a company’s internal database for data corresponding to all customers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Accordingly, Claim 1 is obvious over Adkins in view of Cotton and in further view of Vavul.
	Regarding Claim 12, “[a] computer program product for forecasting a hotel demand”, the claim and its limitations have the same technical features as that of Claim 1.
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a user terminal device of a company to cause the user terminal device ...” (“…present disclosure may be embodied as a non-transitory medium having computer-readable instructions for causing a processor to perform embodiments of the method (see, e.g., FIG. 3)…” (Adkins [0024])).
	Accordingly, Claim 12 is obvious over Adkins in view of Cotton and in further view of Vavul.
	Regarding Claim 18, “[a] computer device comprising”, the claim and its limitations have the same technical features as that of Claim 1.
	Adkins further teaches “a processor” (“…present disclosure may be embodied as a non-transitory medium having computer-readable instructions for causing a processor to perform embodiments of the method (see, e.g., FIG. 3)…” (Adkins [0024])).
	Adkins further teaches “a network interface coupled to the processor to enable communication over a network” (“…system may further comprise a network interface in electronic communication with the processor…” (Adkins [0024])).
	Adkins further teaches “a user interface coupled to the processor” “…method may further comprise the step of notifying (e.g., text message, e-mail, etc.) an operator when a new price is set. For example, the operator may be notified when the determined set price is different than the previous set price. In another example, the operator may be notified when the determined set price varies from the previous set price by more than a threshold value…” (Adkins [0023])).
	Adkins further teaches “a storage device coupled to the processor” (“…present disclosure may be embodied as a non-transitory medium having computer-readable instructions for causing a processor to perform embodiments of the method (see, e.g., FIG. 3)…” (Adkins [0024])).
	Adkins further teaches “a code stored in the storage device, wherein an execution of the code by the processor configures the computing device to perform acts comprising” (“…present disclosure non-transitory medium having computer-readable instructions for causing a processor to perform embodiments of the method (see, e.g., FIG. 3)…” (Adkins [0024])).
	Accordingly, Claim 18 is obvious over Adkins in view of Cotton and in further view of Vavul.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins, Cotton, Vavul, in view of Belgaied Hassine (US Pat. App. Pub. No. US 20090234710 A1).
	Regarding Claim 2, Adkins, Cotton and Vavul teach the limitations of Claim 1.
	Adkins, Cotton and Vavul do not explicitly teach, but Belgaied Hassine teaches “updating the adjustment as additional financial data of the company is released” (“[a] learning system: the outcome of past transactions and the test of new offers are systematically used to improve choice models and Enterprise offering overtime…” (Belgaied Hassine [0061])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Belgaied Hassine with that of Adkins, Cotton and Vavul.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins, Cotton and Vavul function together for optimal hotel property pricing and data science (Adkins [Abstract]), Cotton [Abstract]).  Belgaied Hassine teaches enterprises selling portfolios of products/services, and optimizing the expected value of transactions with consumers (Belgaied Hassine [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Belgaied Hassine’s optimization onto Adkins, Cotton and Vavul.  Belgaied Hassine specifically mentioned its applicability in the hotel industry, “application of Revenue Management is the travel industry… hotels...” (Belgaied Hassine [0032]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 2 is obvious over Adkins, Cotton, Vavul, in view of Belgaied Hassine.

Claims 3, 4, 7, 8, 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins, Cotton, Vavul, in view of Benvenuti (US Pat. App. Pub. No. US 20150310570 A1).
	Regarding Claim 3, Adkins, Cotton and Vavul teach the limitations of Claim 1.
	Adkins, Cotton and Vavul do not explicitly teach, but Benvenuti teaches “calculating, on the user terminal device, a threshold volume for the hotel in the location” (“…the rule threshold may be specific to a set of rule conditions. For example, the rule threshold may be set to a first value for weekdays and to a second value for weekends…” (Benvenuti [0044]), and “…rule threshold may be a capacity at which a given pricing rule takes effect. In one embodiment, once the capacity decreases below a given threshold (or bookings or forecasted demand increases above a given threshold), a travel property may wish to adjust the room type price modifier accordingly…” (Benvenuti [0047])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Benvenuti with that of Adkins, Cotton and Vavul.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins, Cotton and Vavul function together for optimal hotel property pricing and data science (Adkins [Abstract]), Cotton [Abstract]).  Benvenuti teaches identifying the market competitors for a travel property, and identifying pricing rules accordingly (Benvenuti [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Benvenuti’s pricing rules onto Adkins, Cotton and Vavul.  Benvenuti’s embodiments allow for “various modules and components may be described in regards to their roles in determining a price for one unit of lodging (e.g., a hotel room) that will optimize the profit for the owner of the property” (Benvenuti [0045]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, Claim 3 is obvious over Adkins, Cotton, Vavul, in view of Benvenuti.
Regarding Claim 19, the claim and its limitations have the same technical features as that of Claim 3.  Accordingly, Claim 19 is rejected under a substantially similar analysis, and is obvious over Adkins, Cotton, Vavul, in view of Benvenuti.

	Regarding Claim 4, Adkins, Cotton, Vavul, and Benvenuti teach the limitations of Claim 3.
	Benvenuti further teaches “comparing the threshold volume to a forecasted volume generated by the probabilistic hotel demand” (“…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins, Cotton, Vavul, and Benvenuti.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3, and similarly applies to subsequent limitations.
	Benvenuti further teaches “indicating a high volume condition on a display of the user terminal device when the forecasted volume is greater than or equal to the threshold volume; and indicating a low volume condition on the display of the user terminal device when the forecasted volume is less than the threshold volume” (“…pricing rules engine may optionally notify the user that the rule has taken affect and that the final price has been adjusted accordingly…” (Benvenuti [0053], and “…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043])).  “Rule has taken affect” is equivalent to “when forecasted volume is greater… [or]… less than the threshold volume”.
Accordingly, Claim 4 is obvious over Adkins, Cotton, Vavul, in view of Benvenuti.

	Regarding Claim 7, Adkins, Cotton and Vavul teach the limitations of Claim 1.
calculating, on the user terminal device, a threshold confidence level for the hotel in the location” (“[e]rror determination module may determine a forecasting error for the demand forecast based, for example, on a median absolute deviation, a mean absolute percentage error, or by some other method” (Benvenuti [0034])).  “Error determination” is equivalent to “confidence level”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins, Cotton, Vavul, and Benvenuti.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
Accordingly, Claim 7 is obvious over Adkins, Cotton, Vavul, in view of Benvenuti.
	Regarding Claim 20, the claim and its limitations have the same technical features as that of Claim 7.  Accordingly, Claim 20 is rejected under a substantially similar analysis, and is obvious over Adkins, Cotton, Vavul, in view of Benvenuti.

	Regarding Claim 8, Adkins, Cotton, Vavul, and Benvenuti teach the limitations of Claim 7.
	Benvenuti further teaches “comparing the threshold confidence level to a forecasted confidence level generated by the probabilistic hotel demand forecast” (“…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043]), and “[e]rror determination module may determine a forecasting error for the demand forecast based, for example, on a median absolute deviation, a mean absolute percentage error, or by some other method” (Benvenuti [0034])).  “Error determination” is equivalent to “confidence level”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins, Cotton, Vavul, and Benvenuti.  Please see above (Claim 3) for combination 
	Benvenuti further teaches “upon determining that the forecasted confidence level is greater than or equal to the threshold confidence level, indicating a high confidence condition; and upon determining that the forecasted confidence level is less than the threshold confidence level, indicating a low confidence condition” (“…pricing rules engine may optionally notify the user that the rule has taken affect and that the final price has been adjusted accordingly…” (Benvenuti [0053], and “…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043])).  “Rule has taken affect” is equivalent to “forecasted confidence level is greater… [or]… less than the threshold confidence”.
Accordingly, Claim 8 is obvious over Adkins, Cotton, Vavul, in view of Benvenuti.

	Regarding Claim 13, Adkins, Cotton and Vavul teach the limitations of Claim 12.
Adkins, Cotton and Vavul do not teach, but Benvenuti teaches “calculate a threshold volume for the hotel in the location” (“…the rule threshold may be specific to a set of rule conditions. For example, the rule threshold may be set to a first value for weekdays and to a second value for weekends…” (Benvenuti [0044]), and “…rule threshold may be a capacity at which a given pricing rule takes effect. In one embodiment, once the capacity decreases below a given threshold (or bookings or forecasted demand increases above a given threshold), a travel property may wish to adjust the room type price modifier accordingly…” (Benvenuti [0047])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins, Cotton, Vavul, and Benvenuti.  Please see above (Claim 3) for combination 
	Benvenuti further teaches “compare the threshold volume to a forecasted volume generated by the probabilistic hotel demand forecast” (“…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043])).
	Benvenuti further teaches “indicate a high volume condition when the forecasted volume is greater than or equal to the threshold volume; and indicate a low volume condition when the forecasted volume is less than the threshold volume” (“…pricing rules engine may optionally notify the user that the rule has taken affect and that the final price has been adjusted accordingly…” (Benvenuti [0053], and “…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043])).  “Rule has taken affect” is equivalent to “when forecasted volume is greater… [or]… less than the threshold volume”.
Accordingly, Claim 13 is obvious over Adkins, Cotton, Vavul, in view of Benvenuti.

	Regarding Claim 15, Adkins, Cotton and Vavul teach the limitations of Claim 12.
	Adkins, Cotton and Vavul do not teach, but Benvenuti teaches “calculate a threshold confidence level for the hotel in the location” (“[e]rror determination module may determine a forecasting error for the demand forecast based, for example, on a median absolute deviation, a mean absolute percentage error, or by some other method” (Benvenuti [0034])).  “Error determination” is equivalent to “confidence level”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins, Cotton, Vavul, and Benvenuti.  Please see above (Claim 3) for combination 
	Benvenuti  further teaches “compare the threshold confidence level to a forecasted confidence level generated by the probabilistic hotel demand forecast” (“…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043]), and “Error determination module may determine a forecasting error for the demand forecast based, for example, on a median absolute deviation, a mean absolute percentage error, or by some other method” (Benvenuti [0034])).  “Error determination” is equivalent to “confidence level”.
Benvenuti further teaches “indicate a high confidence condition when the forecasted confidence level is greater than or equal to the threshold confidence level; and indicate a low confidence condition when the forecasted confidence level is less than the threshold confidence level” (“…pricing rules engine may optionally notify the user that the rule has taken affect and that the final price has been adjusted accordingly…” (Benvenuti [0053], and “…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043])).  “Rule has taken affect” is equivalent to “forecasted confidence level is greater… [or]… less than the threshold confidence”.
Accordingly, Claim 15 is obvious over Adkins, Cotton, Vavul, in view of Benvenuti.

Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins, Cotton, Vavul, Benvenuti, in view of Arora (Is your hotel ready for the dynamic pricing revolution, 06/25/2015).
	Regarding Claim 5, Adkins, Cotton, Vavul, and Benvenuti teach the limitations of Claim 4.
	Adkins, Cotton, and Benvenuti do not teach, but Arora teaches “wherein a hybrid pricing strategy is displayed on the user terminal device when the high volume condition is indicated” hotel brands have been using dynamic rates since over a decade, to maximize top-line revenues. Prices frequently vary based on demand: season, month, weeks, days or hours, depending on the hotel’s capacity to manage large updates in a short time…”, “[b]y matching price to demand, hoteliers have a greater opportunity to capture higher profitability business during peak periods…”, and “…a hybrid pricing for corporate and travel buyers – we provide them fixed contract rates and commission, and offer them a user login to check the dynamic rate with their discount included at any time…” (Arora)).  “Peak periods” is equivalent to “high volume”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Arora with that of Adkins, Cotton, Vavul, and Benvenuti.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins, Cotton, Vavul, and Benvenuti function together for optimal hotel property pricing, data science, and pricing rules (Adkins [Abstract]), Cotton [Abstract], Benvenuti [Abstract]).  Arora teaches maximizing hotel revenue based on demand, to solve “[a] hotel’s challenge… to sell its inventory at the highest rate possible” (Arora [p. 1]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Arora’s pricing strategies onto Adkins, Cotton, Vavul, and Benvenuti.  Arora addresses the need “to have a correct pricing structure” and to “offer the right room at the right time and the right price using dynamic pricing” (Arora [p. 2]).  Arora therefore further complements Adkins, Cotton, Vavul, and Benvenuti, via additional strategies to achieve optimal pricing.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 5 is obvious over Adkins, Cotton, Vavul, Benvenuti, in view of Arora.

	Regarding Claim 6, Adkins, Cotton, Vavul, and Benvenuti teach the limitations of Claim 4.
wherein a fixed pricing strategy is displayed on the user terminal device when the low volume condition is indicated” (“[o]n the other hand, lower flexible rates during off-season help to generate additional demand that might not have existed before. Although, it is always wise to set a floor price, which should be equal to the lowest “positioning” price that you might be willing to accept for your room.” (Arora)).  “Floor price” and “lowest ‘positioning’ price” are equivalent to “fixed pricing strategy”.  “Off-season” is equivalent to “low volume”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins, Cotton, Vavul, Benvenuti, and Arora.  Please see above (Claim 5) for combination analysis.  The rationale to combine is substantially similar to that of Claim 5.
	Accordingly, Claim 6 is obvious over Adkins, Cotton, Vavul, Benvenuti, in view of Arora.

	Regarding Claim 14, Adkins, Cotton, Vavul, and Benvenuti teach the limitations of Claim 13.
Adkins, Cotton, Vavul, and Benvenuti do not teach, but Arora teaches “display, on the user terminal device, a hybrid pricing strategy when the high volume condition is indicated; and” (“[a]irlines and large hotel brands have been using dynamic rates since over a decade, to maximize top-line revenues. Prices frequently vary based on demand: season, month, weeks, days or hours, depending on the hotel’s capacity to manage large updates in a short time…”, “[b]y matching price to demand, hoteliers have a greater opportunity to capture higher profitability business during peak periods…”, and “…a hybrid pricing for corporate and travel buyers – we provide them fixed contract rates and commission, and offer them a user login to check the dynamic rate with their discount included at any time…” (Arora)).  “Peak periods” is equivalent to “high volume”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins, Cotton, Vavul, Benvenuti, and Arora.  Please see above (Claim 5) for combination 
Arora further teaches “display, on the user terminal device, a fixed pricing strategy when the low volume condition is indicated” (“[o]n the other hand, lower flexible rates during off-season help to generate additional demand that might not have existed before. Although, it is always wise to set a floor price, which should be equal to the lowest “positioning” price that you might be willing to accept for your room.” (Arora)).  “Floor price” and “lowest ‘positioning’ price” are equivalent to “fixed pricing strategy”.  “Off-season” is equivalent to “low volume”.
	Accordingly, Claim 14 is obvious over Adkins, Cotton, Vavul, Benvenuti, in view of Arora.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins, Cotton, Vavul, Benvenuti, in view of ERevMax (2019: Time to relook at your hotel cancellation policies, 01/30/2019).
	Regarding Claim 9, Adkins, Cotton, Vavul, and Benvenuti teach the limitations of Claim 8.
Adkins, Cotton, Vavul, and Bevenuti do not teach, but ERevMax teaches “upon determining the high confidence condition, displaying, on the user terminal device, a pricing strategy comprising committing to certain volumes and being willing to take a penalty if the certain volumes are not reached” (“[h]igh-demand hotels often charge one night’s stay immediately after booking and debit the rest of the amount closer to the arrival while enforcing a strict no-show / cancellation penalty. While booking, guests are made aware of these finer points and as a result think twice before going for cancellation.” (ERevMax [p. 2])).  “High-demand” is equivalent to “high confidence”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from ERevMax with that of Adkins, Cotton, Vavul, and Benvenuti.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins, Cotton, Vavul, and Benvenuti function together for optimal cancellation rate especially closer to the arrival has a major impact on the hotel’s revenue management” (ERevMax [p. 2]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, Claim 9 is obvious over Adkins, Cotton, Vavul, Benvenuti, in view of ERevMax.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins, Cotton, Vavul, Benvenuti, in view of Ansari (How smart hotel inventory distribution makes the hotel business profitable, 07/30/2018).
	Regarding Claim 10, Adkins, Cotton, Vavul, and Benvenuti teach the limitations of Claim 8.
	Adkins, Cotton, Vavul, and Bevenuti do not teach, but Ansari teaches “upon determining the low confidence condition, displaying, on the user terminal device, a pricing strategy comprising a no volume commitment” (“[h]otel Industry is all about flexible prices. Whenever the demand is high you should raise your price and get the most out of the high demand season.  Similarly, when there is low demand you need to offer discounts to your customers” (Ansari [p. 3])).  “Low demand” is equivalent to “low confidence”.  “Discounts” is equivalent to “no volume commitment”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from ERevMax with that of Adkins, Cotton, Vavul, and Benvenuti.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins, Cotton, Vavul, and Benvenuti function together for optimal hotel property pricing, data science, and pricing rules (Adkins [Abstract]), Cotton [Abstract], Benvenuti erfect balance is maintained and he gets the maximum margin” (Ansari [p. 4]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, Claim 10 is obvious over Adkins, Cotton, Vavul, Benvenuti, in view of Ansari.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins, Cotton, Vavul, in view of Menich (US Pat. App. Pub. No. US 20120116844 A1).
	Regarding Claim 11, Adkins, Cotton and Vavul teach the limitations of Claim 1.
Adkins, Cotton and Vavul do not teach, but Menich teaches “sending the pricing strategy from the user terminal device to hotel user terminal device for approval” (“TPO (Travel Price Optimization) is an industry-neutral or industry agnostic price optimization solution that recommends optimal prices for goods and/or services by performing a simultaneous evaluation of all network-wide demand and supply considerations” (Menich [0003])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Menich with that of Adkins, Cotton and Vavul.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins, Cotton and Vavul function together for optimal hotel property pricing and data science (Adkins [Abstract]), Cotton [Abstract]).  Menich teaches price optimization based on supply and demand (Menich [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Menich’s price optimization onto Adkins, Cotton and Vavul.  Menich specifically mentions its “unique function of the current technology that can be very useful as a tool to support data hotels attempting to decide whether or not to accept a rate recommendation…” (Menich [0082]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations.
	Menich further teaches “receiving a response to the pricing strategy from the hotel user terminal device” (“[a] system capable of providing a pricing review process, the pricing representing real world perishable assets…” (Menich [Claim 13]), and “…claim 13, wherein an interface receives user input to accept, reject or change the price recommendations…” (Menich [Claim 22])).
	Menich further teaches “upon determining from the received response that the pricing strategy is accepted, accepting the pricing strategy for the hotel; and upon determining from the received response that the pricing strategy is not accepted, modifying the pricing strategy based on historical pricing strategy data of the hotel and sending the modified pricing strategy from the user terminal device to the hotel user terminal device” (“…user, via an appropriate interface and input device, can override one or more of the price recommendations based on, for example, user specific knowledge, business requirements, company objectives, predicted activity(ies), or in general any criteria…” (Menich [0072]), and “…users are asked on a daily basis to review a 120 day calendar and review recommendations for weeks when exceptional recommendations have been made, and where necessary, accept, reject, or change the recommended rate. Users are also asked to review all rates for upload…” (Menich [0074])).
Accordingly, Claim 11 is obvious over Adkins, Cotton, Vavul, in view of Menich.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins, Cotton, Vavul, Benvenuti, in view of ERevMax and Ansari.
	Regarding Claim 16, Adkins, Cotton, Vavul, and Benvenuti teach the limitations of Claim 15.
upon determining the high confidence condition, display, on the user terminal device, a pricing strategy comprising committing to certain volumes and being willing to take a penalty if the certain volumes are not reached; and” (“[h]igh-demand hotels often charge one night’s stay immediately after booking and debit the rest of the amount closer to the arrival while enforcing a strict no-show / cancellation penalty. While booking, guests are made aware of these finer points and as a result think twice before going for cancellation.” (ERevMax [p. 2])).  “High-demand” is equivalent to “high confidence”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from ERevMax with that of Adkins, Cotton, Vavul, and Benvenuti.  Please see above (Claim 9) for combination analysis.  The rationale to combine is substantially similar to that of Claim 9.
	Adkins, Cotton, Vavul, Benvenuti, and ERevMax do not teach, but Ansari teaches “upon determining the low confidence condition, display, on the user terminal device, a pricing strategy comprising no volume commitment” (“[h]otel Industry is all about flexible prices. Whenever the demand is high you should raise your price and get the most out of the high demand season.  Similarly, when there is low demand you need to offer discounts to your customers” (Ansari [p. 3])).  “Low demand” is equivalent to “low confidence”.  “Discounts” is equivalent to “no volume commitment”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Ansari with that of Adkins, Cotton, Vavul, Benvenuti, and ERevMax.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins, Cotton, Benvenuti, and ERevMax function together for optimal hotel property pricing, data science, pricing rules, and cancellation policies (Adkins [Abstract]), Cotton [Abstract], Benvenuti [Abstract], ERevMax [p. 1]).  Ansari teaches the need for inventory management in the hotel industry (Ansari [p. 1]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Ansari’s hotel inventory management onto Adkins, perfect balance is maintained and he gets the maximum margin” (Ansari [p. 4]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, Claim 16 is obvious over Adkins, Cotton, Vavul, Benvenuti, in view of ERevMax and Ansari.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins, Cotton, Vavul, Benvenuti, in view of Menich.
	Regarding Claim 17, Adkins, Cotton, Vavul, and Benvenuti teach the limitations of Claim 15.
	Adkins, Cotton, Vavul, and Benvenuti do not teach, but Menich teaches “send the pricing strategy from the user terminal device to hotel user terminal device for approval” (“TPO (Travel Price Optimization) is an industry-neutral or industry agnostic price optimization solution that recommends optimal prices for goods and/or services by performing a simultaneous evaluation of all network-wide demand and supply considerations” (Menich [0003])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Menich with that of Adkins, Cotton, Vavul, and Benvenuti.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins, Cotton, Vavul, and Benvenuti function together for optimal hotel property pricing, data science, and pricing rules (Adkins [Abstract]), Cotton [Abstract], Benvenuti [Abstract]).  Menich teaches price optimization based on supply and demand (Menich [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Menich’s price optimization onto Adkins, Cotton, Vavul, and Benvenuti.  Menich specifically mentions its “unique function of the current technology that can be very useful as a tool to support data for hotels whether or not to accept a rate recommendation…” (Menich [0082]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations.
Menich further teaches “receive a response to the pricing strategy from the hotel user terminal device” (“[a] system capable of providing a pricing review process, the pricing representing real world perishable assets…” (Menich [Claim 13]), and “…claim 13, wherein an interface receives user input to accept, reject or change the price recommendations…” (Menich [Claim 22])).
Menich further teaches “upon determining from the received response that the pricing strategy is accepted, accept the pricing strategy for the hotel by the user terminal device of the company; and upon determining from the received response that the pricing strategy is not accepted; modify the pricing strategy based on historical pricing strategy data; and send the modified pricing strategy from the user terminal device to the hotel terminal device for approval” (“…user, via an appropriate interface and input device, can override one or more of the price recommendations based on, for example, user specific knowledge, business requirements, company objectives, predicted activity(ies), or in general any criteria…” (Menich [0072]), and “…users are asked on a daily basis to review a 120 day calendar and review recommendations for weeks when exceptional recommendations have been made, and where necessary, accept, reject, or change the recommended rate. Users are also asked to review all rates for upload…” (Menich [0074])).
	Accordingly, Claim 17 is obvious over Adkins, Cotton, Vavul, Benvenuti, in view of Menich.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitra (US 20200327628 A1): System for managing travel planning for an organization or company.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/DANIEL VETTER/               Primary Examiner, Art Unit 3628